Citation Nr: 0511960	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1996, for the grant of special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to April 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The case was before the Board in February 2001 when it was 
remanded for further development.  The required development 
was completed.  In June 2003, the RO granted service 
connection for a left wrist disorder, residuals of a right 
knee fracture, and a left shoulder disorder.  The remaining 
issues were returned to the Board.  

In November 2003, the Board granted service connection for a 
low back disorder, claimed as secondary to the veteran's 
service-connected organic brain syndrome, and denied service 
connection for a right shoulder disorder, claimed as 
secondary to his service-connected organic brain syndrome.  
The Board also denied the appeals for an initial rating in 
excess of 30 percent for residuals of a right ankle fracture 
and an initial rating in excess of 10 percent for reflex 
sympathetic dystrophy (RSD) of the right ankle and foot.  
Entitlement to special monthly compensation based on the need 
for regular aid and attendance was granted.

In its November 2003 decision, the Board Remanded the issue 
of entitlement to an effective date earlier than September 3, 
1996, for the grant of special monthly compensation based on 
"housebound" status.  The remand directed that, after 
assigning a disability rating and effective date for the 
veteran's low back disorder, the RO should readjudicate the 
issue of entitlement to an earlier effective date for the 
grant of special monthly compensation based on "housebound" 
status.  The RO was also to consider what impact the grant of 
special monthly compensation on the basis of aid and 
attendance had on this claim.  The required rating action was 
taken in April 2004.  In June 2004, the veteran was sent a 
notice in accordance with the Veterans Claims Assistance Act 
of 2000.  A supplemental statement of the case was sent to 
the veteran in October 2004.  This completes the development 
requested by the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board now proceeds with its review of 
the appeal.    


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Prior to September 3, 1996, the veteran had disabilities 
rated 100 percent disabling.  

3.  The veteran's claims for additional disability were 
received on September 3, 1996 and there was no prior claim.  

4.  Prior to September 3, 1996, the veteran did not have 
additional disabilities rated 60 percent disabling.  

5.  Prior to September 3, 1996, the veteran was not 
housebound as the result of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 3, 
1996, for the grant of special monthly compensation based on 
"housebound" status, have not been met.  38 U.S.C.A. 
§§ 1114(s), 5110 (West 2002); 38 C.F.R. §§ 3.350(i), 
3.400(b), (o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

When the case was previously before the Board, in November 
2003, it was remanded, in part, for the RO to comply with the 
requirements of VCAA.  Review of the VCAA notice letter of 
June 2004 shows that it complied with the Board's remand and 
all the requirements as described by the Court.  
Particularly, the wording of the VCAA notices adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case as the initial unfavorable 
decision was made long before the law took effect.  
Nevertheless, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statements 
of the case, and supplemental statements of the case, and 
June 2004 VCAA letter, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  The benefits at issue were granted as the result of 
granting claims for service connection.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
..., shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2004).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  

The effective date for disability compensation based on 
direct service connection will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service, which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2) (2004).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002).  

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2004).  

The special monthly compensation provided by 38 U.S.C.A. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, 
    (1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or
    (2) Is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i) (2004).  

Background  In February 2001, the Board denied entitlement to 
an effective date earlier than September 3, 1996, for the 
grant of service connection for residuals of a fracture of 
the left orbit, residuals of an injury of the left trigeminal 
nerve, a postoperative subdural hematoma, bilateral visual 
field deficit, residuals of a right ankle fracture, and 
reflex sympathetic dystrophy of the right ankle and foot.  In 
its decision, the Board explained that:  

The date of an award based upon an original claim 
or a claim to reopen a final adjudication can be 
no earlier than the date or receipt of the 
application for the award in question.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) 
(2000).  Although an exception allowing the 
effective date to extend back to the date of the 
veteran's separation from service exists in cases 
where the application for benefits is received 
within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception 
is inapplicable to this case as the original 
claims for service connection which are at issue 
were filed many years after his separation from 
service in 1963.  

Service connection was granted in October 1998 for 
residuals of a fracture of the left orbit, 
residuals of an injury of the left trigeminal 
nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a 
right ankle fracture, and reflex sympathetic 
dystrophy of the right ankle and foot, and the 
effective date for the grant of service connection 
for these disabilities is September 3, 1996.  On 
that date the veteran filed a claim for additional 
disabilities he contended were caused by his 
service- connected organic brain syndrome; that 
claim gave rise to the grants of service 
connection, the effective dates of which the 
veteran now disputes.

The veteran seeks an effective date earlier than 
September 3, 1996, alleging that he filed earlier 
claims.  A review of the claims file, however, 
does not show that claims for service connection 
for the disabilities in question were received 
prior to September 3, 1996.  The file discloses no 
earlier formal or informal claim for these 
particular benefits.  See 38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  There is an outpatient clinic 
note referring to a right ankle fracture dated in 
November 1994 but, as a claim specifying the 
benefit sought was not received until September 3, 
1996, that record cannot be accepted as an 
informal claim for service connection.  38 C.F.R. 
§ 3.157(b)(1).  Therefore, the date of receipt of 
the claims in this case, and the proper effective 
date for the award of benefits in question, is 
September 3, 1996.  

The February 2001 Board decision granted service connection 
for diabetes mellitus.  This meant that the RO had to rate 
the disability and assign an effective date.  With these two 
actions, it was possible that the RO could have awarded an 
additional rating of 60 percent or more, prior to September 
3, 1996.  Such an event would establish the veteran's 
entitlement to benefits at the "housebound" rate under 38 
U.S.C. 1114(s), at an earlier date.  Consequently, the Board 
deferred action on the issue.  However, the RO assigned a 20 
percent rating and an effective date of September 3, 1996, 
for the diabetes mellitus.  This was not the additional 
rating of 60 percent or more, prior to September 3, 1996, 
required to support an earlier effective dated for rating for 
benefits at the "housebound" rate under 38 U.S.C. 1114(s).  
The veteran did not appeal the evaluation or effective date 
of service connection for the diabetes mellitus and the 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).  

In November 2003, the Board granted service connection for a 
low back disorder.  Again, this raised the possibility that 
the RO could award an additional rating of 60 percent or 
more, prior to September 3, 1996.  Such an event would 
establish the veteran's entitlement to benefits at the 
"housebound" rate under 38 U.S.C.A. 1114(s), at an earlier 
date.  Consequently, the Board remanded the issue.  However, 
while the RO assigned a separate 60 percent rating, it 
assigned an effective date of July 7, 1997.  This was not the 
additional rating of 60 percent or more, prior to September 
3, 1996, required to support an earlier effective dated for 
rating for benefits at the "housebound" rate under 38 
U.S.C.A. 1114(s).  The veteran did not appeal the effective 
date of service connection for the back disorder and the 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).  

Analysis: 100 percent plus 60 percent  As the Board 
previously explained, there is nothing that can be construed 
as a claim, prior to September 3, 1996.  38 C.F.R. §§ 3.155, 
3.157 (2004).  Under the applicable law and regulations, the 
earliest effective date possible in this case is the date 
that the claims were received, September 3, 1996.  
38 U.S.C.A. §§ 1114(s), 5110 (West 2002); 38 C.F.R. 
§§ 3.350(i), 3.400(b),(o) (2004).  In this case, the award of 
benefits at the "housebound" rate under 38 U.S.C.A. 1114(s) 
was predicated upon the veteran having a 100 percent rating 
(which was in effect before September 3, 1996) and an 
additional disabilities separately ratable at 60 percent or 
more.  The effective date of the additional disabilities 
separately ratable at 60 percent or more has been established 
as September 3, 1996, or later, by decisions that are final, 
unappealed decisions of the Board or RO.  Therefore, the 
Board cannot grant an effective date earlier than September 
3, 1996, for benefits at the "housebound" rate under 38 
U.S.C.A. 1114(s).  

Analysis: 100 percent plus actually being housebound  
Although "housebound" benefits in this case were awarded on 
the basis of the veteran having a disability ratable at 100 
percent and additional disability or disabilities separately 
ratable at 60 percent or more, the Board has considered all 
possible criteria.  Cf. Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  That is, the 
Board has considered the alternate criteria which provides 
special monthly compensation under 38 U.S.C.A. 1114(s) if, in 
addition to a disability rated as 100 percent disabling, the 
veteran is actually "housebound."  "Housebound" means the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350(i) 
(2004).  

With these criteria in mind, the Board has reviewed the 
record for evidence that the veteran was housebound in the 
year before his claim was received.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2004).  There is no 
evidence that the veteran was a patient in a nursing home.  
There is no competent medical evidence that the veteran was 
actually housebound.  38 C.F.R. § 3.159 (2004).  To the 
contrary, letters from the veteran's psychiatrist indicate 
that he was living a very active life style, staying by 
himself in a cabin and hunting.  Based on the evidence of 
record, the Board must conclude that the preponderance of 
evidence establishes that the veteran was not actually 
housebound prior to September 3, 1996.  Consequently, the 
Board finds no basis for an effective date earlier than 
September 3, 1996 for benefits at the "housebound" rate 
under 38 U.S.C.A. § 1114(s).  


ORDER

An effective date earlier than September 3, 1996, for the 
grant of special monthly compensation based on housebound 
status, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


